Grant, J.
The only error alleged is that the court refused to give the following request on behalf of the respondent:
“The jury are instructed that in their deliberating, if any one or more of their number, after consulting with their fellow-jurymen, retains a reasonable doubt as to defendant's guilt, the jury should not find him guilty.''
Upon this point the court instructed the jury as follows:
“Now, gentlemen, I have said to yon that this man is presumed to be innocent until he is proven guilty. There is about him that presumption, and it attaches to the entire case. The burden is upon the people to prove his guilt beyond a reasonable doubt. He is presumed to be 'innocent until proven guilty, and all of the jury must be satisfied beyond a reasonable doubt in order to convict.”
The instruction given was all that the law requires.
This case is not ruled by People v. Hare, 57 Mich. 519. In that case it does not appear that the court instructed the jury at all upon the subject, but, on the contrary, said that it was not the duty of the court to charge individual members. The decision goes no further than to say that when such a request is presented it is the duty of the court to call the attention of the jury to the subject.
To hold that jurors, under the instruction, would not understand their duty, would be to say that they were not possessed of common sense.
Such a request was held properly refused in State v. Hamilton, 57 Iowa, 596; State v. Young, 105 Mo. 634.
Judgment affirmed.
The other Justices concurred.